DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pesaro et al, US 2013/0156708.
Pesaro et al teach a disinfectant composition comprising 0.1% octenidine dihydrochloride, 0.2% perfume oil, 0.5% sorbitol solution, 0.5% isopropyl myristate (nonionic surfactant), 0.2% polyvinylpyrrolidone, ethanol, and water (¶508).  As this composition is mostly ethanol, which has a uniform viscosity, the Newtonian fluid limitation is satisfied.  With respect to a spray device, persons of skill in the art and consumers alike understand that skin disinfectants may be applied by a variety of methods, including typical spray devices, and so it is obvious to deliver a disinfectant with a plastic spray device.

With respect to the perfume oil, the reference gives a long list of perfume raw materials, including ethyl vanillin (¶ 329).
With respect to the product being used for fabric freshening, this is an intended use.  Should applicants be granted a patent for this product, they could use it for any purpose, not just for freshening fabrics.

Claims 1-8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al, US 2021/0298303.
Stadler et al teach a disinfectant composition comprising 0.07% octenidine dihydrochloride, 0.1% lemon perfume oil, 2.5% glycerol, 0.3% zwitterionic surfactant, and the balance water (¶828).  As this composition is mostly water, which has a uniform viscosity, the Newtonian fluid limitation is satisfied.  With respect to a spray device, persons of skill in the art and consumers alike understand that skin disinfectants may be applied by a variety of methods, including typical spray devices, and so it is obvious to deliver a disinfectant with a plastic spray device.  Further note the reference contemplates spray deodorizers (¶200).
With respect to the perfume oil, citrus oils have a ClogP greater than 1.
With respect to the product being used for fabric freshening, this is an intended use.  Should applicants be granted a patent for this product, they could use it for any purpose, not just for freshening fabrics.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nwachukwu, US 2017/0274111 in view of Monster et al, US 2016/0017262.
Nwachukwu et al teach a freshening composition for air and fabrics comprising 0.06% dodecyl thio-damscone, 0.64% perfume mixture including ethyl vanillin (claim 1), 1.5% nonionic surfactant, cyclodextrin, 5% alcohol, and the balance water (¶117, example P).  The composition is contained in a plastic spray dispenser (claim 16).
With respect to claim 10, EO/PO block polymer surfactants and silicone surfactants are suitable wetting agents of the invention (¶81-82).
With respect to claim 11, polymers are preferred additives of the invention (example K).
Antimicrobials, such as cyclic organic nitrogen compounds, are suitable additives of the invention but the reference does not specify octenidine dihydrochloride as the antimicrobial of the invention.
Monster et al teach a biocidal liquid laundry detergent for disinfection and cleaning of delicate fabrics (see examples), wherein the preferred biocide is octenidine dihydrochloride (¶243).  As Monster teaches this biocide as preferred for use on fabrics, it would have been obvious for one of ordinary skill in the art to use this biocide as the antimicrobial in the fabric freshener of Nwachukwu, as octenidine dihydrochloride has proven utility for use on fabrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761